—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, dated January 27, 2000, which confirmed the findings of an Administrative Law Judge that the petitioner violated Vehicle and Traffic Law § 303 (e) (1) and (3), revoked the petitioner’s motor vehicle inspection license, and directed the petitioner to pay a civil penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contentions, the determination of the New York State Department of Motor Vehicles is supported by substantial evidence in the record (see, Matter of Pell v Board of Educ., 34 NY2d 222). Further, under the circumstances presented, the penalty of revocation of the petitioner’s motor vehicle inspection license is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Lin Del Transmissions v New York State Dept. of Motor Vehicles, 256 AD2d 1176; Matter of VOC Bus Corp. v Jackson, 251 AD2d 337). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.